Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 1 of 12 Pageid#: 138




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

 DANIEL TAYLOR,                                 )
          Petitioner,                           )        Case No. 7:19cv00703
                                                )
 v.                                             )        MEMORANDUM OPINION
                                                )
 HAROLD CLARK,                                  )        By: Michael F. Urbanski
         Respondent.                            )        Chief United States District Judge


           Daniel Taylor, a Virginia inmate proceeding pro se, has filed a petition for a writ of

 habeas corpus, pursuant to 8 U.S.C. § 2254, challenging his 2005 Rockingham County

 Circuit Court convictions for burglary, object sexual penetration, assault and battery, and

 giving a false name to police to avoid arrest, for which he received a total sentence of eighty-

 five years plus twenty-four months. The respondent has filed a motion to dismiss, alleging

 that the petition is untimely. After reviewing the record, the court concludes that

 respondent’s motion must be granted, and Taylor’s petition must be dismissed as time

 barred.

                                                    I.

           On January 18, 2005, a Rockbridge County grand jury indicted Taylor for burglary

 with intent to commit murder, rape, or robbery, in violation of Virginia Code § 18.2-90;

 object sexual penetration in violation of Virginia Code § 18.2-67.2; misdemeanor assault and

 battery in violation of Virginia Code § 18.2-57; and misdemeanor identification fraud in

 violation of Virginia Code § 18.2-186.3 (B1). His first attorney, Graves, filed a motion for
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 2 of 12 Pageid#: 139




 evaluation of competency to stand trial, which was granted, and a motion to suppress

 evidence, which was denied. The matter proceeded to trial before a jury on August 8, 2005. 1

          The evidence, in the light most favorable to the Commonwealth, was that the victim,

 Virginia B-L, awoke one night the previous summer around 2:00 in the morning because her

 sister yelled for her to wake up, that she thought someone was in the room. She saw a man

 lying at the foot of her sister’s bed, where the victim’s daughters were also sleeping. (She, her

 sister, and her three children shared one bedroom.) She called her daughters to come to her,

 but they could not come because the man was there. Then she saw him grab her 11-year-old

 daughter around the waist, and she tried to pull her daughter away from him. Her sister ran

 out of the room to get help from their cousin’s boyfriend, Eduardo, who was asleep in the

 other bedroom. After pulling three times, she successfully freed her daughter from the

 man’s grip. Then, he turned towards her, grabbed her, and ripped her underwear. As she

 struggled to get away, she fell from the bed to the floor, and he was on top of her, trying to

 force his hands between her legs. He was strong and overcame her efforts to get away from

 him, and he inserted his fingers inside her. By then, Eduardo had come to the room and was

 trying to pull the intruder off her. Eduardo finally succeeded in getting him off her, and he

 pushed the intruder towards the stairs. The intruder ran out of the house, and her son called

 the police. Trial Tr. at 26–36.

          The victim testified that the police arrived within three minutes, and she, her children,

 her sister, and Eduardo went outside to speak with the officers. Her children translated



          1The trial transcript indicates that the trial date was August 9, 2005, but the Sentencing Order reflects a trial
 date of August 8, 2005.

                                                               2
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 3 of 12 Pageid#: 140




 because they spoke English. While describing the assailant to the officer, she saw the same

 man walking across the street; she recognized his clothing. The officer drove her and the

 children up to Hardee’s to have her get a closer look at him, and she identified him as her

 attacker. Id. at 37–41. The victim’s testimony was corroborated by her 11-year-old daughter

 who had been grabbed by the man. Id. at 54–63.

        Deputy Christopher Dove, the first to arrive on scene during the early morning hours

 of August 8, 2004, testified that the victim’s son spoke English very well and translated what

 the she said happened. While they were talking, the boy got very excited and pointed over to

 the trees across the street. All of them were saying “That’s him; that’s the man!” Dove got

 in his police vehicle to follow the man, because the man was just far enough away that he

 could have fled on foot if he realized the officer was coming. At the parking lot of Hardee’s,

 he detained the man and placed him in cuffs. The man and his clothing matched the

 description he had been given of the assailant. A backup officer arrived on scene and

 remained with the suspect while Dove returned to their home to drive them up to the scene

 for identification. After the victim and her children made a positive identification, he placed

 the man under arrest and turned him over to Investigator Spiggle for transport to the jail.

 Dove then took the victim to the hospital for examination by a SANE nurse, and he took

 her torn underwear as evidence. Id. at 64–69.

        Vickie Carruthers, SANE nurse, testified about her examination of the victim and

 identified photographs of the scratches on her inner thighs. The internal genitalia appeared

 normal, with no visible injuries. Because she alleged only digital penetration, no DNA swab

 was taken. Id. at 73–81.


                                                 3
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 4 of 12 Pageid#: 141




          Investigator Spiggle interviewed and took pictures of the subject at the police station,

 and he provided the name of Daniel Lawrence. Spiggle observed that the suspect’s

 fingernails were long. He said he did not know his social security number. He gave

 “apartment J in Harrisonburg” as his address and said he worked as a landscaper. He said

 his reason for being in the neighborhood that night was to check about a job. He then

 requested an attorney. Spiggle suspected that the name given was not his real name, so

 arrest fingerprints were run through VCIN. By the next morning, he knew the man’s name

 was Daniel Taylor. Id. at 82–90.

          The defense offered no evidence. After closing arguments and deliberations, the jury

 returned a verdict of guilty on all four counts. Other than Taylor’s prior record, neither side

 introduced any evidence at the sentencing portion of the trial. The jury recommended a

 verdict of twenty years for burglary, sixty-five years for sexual object penetration, and twelve

 months on each of the misdemeanors. The trial court then ordered a presentence report and

 scheduled the matter for sentencing.

          No longer satisfied with his attorney, Taylor wrote a letter to the trial judge with a

 laundry list of complaints. The judge responded on September 26, 2005, that the proper

 venue for those complaints was with the Virginia State Bar. Graves filed a motion to

 withdraw on September 30, which the court granted on October 4, and a new attorney,

 Bradley, was appointed for Taylor on October 7, 2005, to represent him at the sentencing

 hearing. CCR 2 at 124–134.



          2 References herein to the Circuit Court record will be abbreviated “CCR;” references to the Court of Appeals

 record will be abbreviated “VCOAR,” and references to the Supreme Court of Virginia habeas record will be
 abbreviated “Habeas R.”

                                                            4
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 5 of 12 Pageid#: 142




        Following preparation of the presentencing report, the court held Taylor’s sentencing

 hearing on November 21, 2005, and imposed the full sentence recommended by the jury.

 The final order was entered December 1, 2005. Id. at 140–42. Bradley filed a notice of

 appeal on Taylor’s behalf, in which he affirmed that a copy of the notice had been mailed to

 counsel of record and to the court of appeals on December 30, 2005. The trial court’s date

 stamp reflects that it was filed in the Circuit Court on January 5, 2006. The Court of

 Appeals of Virginia wrote Taylor on March 13, 2006, requesting documentation pursuant to

 Rule 5A:3(d) of the Rules of the Supreme Court of Virginia, of when the notice was placed

 in the institutional mail, as the postmark on the envelope was past the deadline. (VCOAR at

 2.) Taylor responded that the court would need to check with his attorney, because his

 attorney handled the filing of the appeal. Id. at 3. On May 8, 2006, the court of appeals

 dismissed the appeal because the notice of appeal was not timely filed. Id. at 5.

        Twelve years later to the date, May 8, 2018, Taylor filed a state habeas corpus petition

 in the Supreme Court of Virginia, apparently alleging ineffective assistance of counsel and

 numerous other alleged errors during his trial. (Habeas R. at 1.) The court dismissed this

 petition as untimely by order entered July 26, 2008. Id. at 79. Taylor requested rehearing,

 which was denied on October 4, 2018. Id. at 81.

        Taylor filed the current § 2254 petition on October 18, 2019, apparently alleging

 ineffective assistance of counsel and other errors during his trial. Because the petition is

 untimely, there is no need to catalog his claims.




                                                5
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 6 of 12 Pageid#: 143




                                                II.

        Under 28 U.S.C. § 2244(d)(1), a petitioner has one year in which to file a federal habeas

 corpus petition. This statute of limitations runs from the latest of:

               (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
                   seeking such review;

               (B) the date on which the impediment to filing an application
                   created by State action in violation of the Constitution or laws
                   of the United States is removed, if the applicant was
                   prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially
                   recognized by the Supreme Court, if the right has been newly
                   recognized by the Supreme Court and made retroactively
                   applicable to cases on collateral review; or

               (D)the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of
                  due diligence.

 28 U.S.C. § 2244(d)(1).

        Subsection A is the only one applicable to Taylor’s case, as he has not alleged any

 facts to support application of subsections B, C, or D. Therefore, one must determine the

 date on which his judgment became final to determine when the one-year statute of

 limitations began running—and when it ended. The final order was entered by the trial

 court on December 1, 2005. He sought direct review in the Court of Appeals of Virginia,

 but that court dismissed the appeal as untimely filed. Under Virginia’s statutes and rules of

 court, an appeal must be commenced by filing a notice of appeal with the clerk of the trial

 court within thirty days from entry of the final order. Va. Code §§ 8.01-675.3 and 17.1-408;

 Rule 5A:6 (a) of the Rules of the Supreme Court of Virginia. Thirty days from December 1


                                                6
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 7 of 12 Pageid#: 144




 would be December 31, which in 2005, was a Saturday, making the notice due the next

 business day, January 2, 2006. However, the trial court did not receive the notice until

 January 5, 2006. The notice was mailed to the court. To be considered timely when filed by

 mail, Virginia Code § 8.01-675.3 requires that it be mailed by registered or certified mail and

 that the postal receipt showing mailing within the time limit be available upon request by the

 clerk. Rule 5A:6(d) is more lenient for pro se appellants, but Taylor was not pro se. The

 notice of appeal was filed by his attorney, Bradley, and Taylor confirmed this in his letter

 response to the March 13, 2006, letter from the court of appeals. The notice was not filed

 by registered or certified mail, the envelope’s postmark was later than the due date, and the

 court did not receive the notice until three days after it was due. Under Virginia law, this

 renders the appeal untimely, and the judgment became final when the appeal was not

 perfected on or before January 2, 2006. Greer v. Commonwealth, 796 S.E.2d 422, 67 Va.

 App. 324 (2017). The one-year statute of limitations ran from that date and expired on

 January 2, 2007. His petition filed October 18, 2019, is nearly thirteen years too late.

        Three possible ways exist for a petitioner to avoid the harsh effect of the statute of

 limitations: Statutory tolling, equitable tolling, or actual innocence. As discussed more fully

 below, none of these will save Taylor’s untimely federal petition in this case.

 A. Statutory Tolling

        Section 2244(d)(2) tolls the statute of limitations during the time in which “a properly

 filed application for State post-conviction or other collateral review . . . is pending.” A state

 habeas petition does not delay the starting of the limitation period; rather, the period starts

 running when the state judgment becomes final, but the clock is stopped when a state habeas


                                                 7
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 8 of 12 Pageid#: 145




 proceeding is properly filed. Harris v. Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000). If the

 statute has already fully run before the state action is filed, the state collateral proceeding can

 no longer toll the federal filing period, as there is nothing left to toll; the state action does

 not “revive” the one-year limitation period. Wahl v. Kholi, 562 U.S. 545, 547 (2011).

        Taylor’s state habeas was not filed until May 8, 2018, more than eleven years after the

 statute had run on Taylor’s federal habeas claim, so if the state habeas had been properly

 filed, it still could not have tolled the federal statute, because the federal statute had expired

 long before. Further, Taylor’s state habeas was not “properly filed.” An untimely petition

 filed in state court is not “properly filed.” Artuz v. Bennett, 531 U.S. 4, 11 (2000). If the

 state petition is considered untimely under state law, “‘that is the end of the matter’ for

 purposes of § 2244(d)(2).” Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (internal citation

 omitted). For both reasons, then, statutory tolling does not save Taylor’s untimely petition.

 B. Equitable Tolling

        The United States Supreme Court has recognized a narrow exception for equitable

 tolling if the petitioner has pursued his rights diligently and some extraordinary

 circumstances prevented his timely filing. Holland v. Florida, 560 U.S. 631, 636, 649 (2010).

 Taylor has not been diligent in pursuing his rights, nor has he shown any extraordinary

 circumstances that prevented him from timely filing his federal habeas petition.

        1. Lack of Diligence

        Diligence implies constant, timely effort to accomplish something, not intermittent

 efforts. Review of Taylor’s filings in this court and of the complete set of state court records

 show that Taylor knew by June 5, 2006, that his state appeal had been dismissed. On that


                                                  8
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 9 of 12 Pageid#: 146




 date, he wrote a letter to the trial court asking to “have a motion granted” to produce

 documents to him from the case that his attorney had failed to give him; in the letter, he

 stated that “The appeal has already been denied.” The original letter is in the Circuit Court

 file but has no page number, because it was not part of the record forwarded to the Court of

 Appeals as it was not received until after the appeal had been dismissed. As Taylor advised

 in one of his supplemental filings with this court, the trial judge denied his motion. (ECF

 No. 9.) Taylor sent the same letter to the court on June 13, 2006, which the court again

 denied. He sent one more letter, explicitly identifying the documents he wanted as trial

 transcripts, discovery, and the police report, and he wanted the judge to make his first

 attorney provide the documents to him and to Bradley. The court denied the motion on July

 7, 2006, explaining that it no longer had jurisdiction to order anyone to produce anything in

 the case.

        The Circuit Court file contains one last letter from Taylor, date stamped received on

 July 10, 2006, indicating that he had not heard from the attorney handling his appeal in five

 months and he needed help completing a form that the court had previously provided to

 him. The file also contained a partially completed state habeas petition, with his name, date

 of conviction, charges, and sentence, but nothing else filled out. In July 2006, Taylor still

 had over five months in which to file the federal petition that he did not file for another

 twelve years. Under the state’s two-year habeas statute of limitations, he had until December

 1, 2007 to file a state habeas petition and to request a delayed appeal because of his

 attorney’s failure to file the notice of appeal timely. Yet, here is no evidence of any other

 correspondence from Taylor to any court about the case until November 2013, over seven


                                                9
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 10 of 12 Pageid#: 147




  years later, when he apparently wrote to the Mid-Atlantic Innocence Project seeking help.

  By letter of November 25, 2013, a project staff member acknowledged receipt of his letter

  and said they would investigate to see if they were able to handle his case. The letter also

  told him to be sure and file any habeas by the deadline and not to wait on them for an

  answer. (Habeas R. at 45–46.) But there is no correspondence or pleadings filed with any

  court between November 2013 and March 2016, when the Innocence Project wrote to

  advise that they were unable to take his case. Id. at 52.

         The seven years between July 2006 and November 2013, and the two-and-a-half years

  from November 2013 to March 2016, with absolutely no communication from Taylor to the

  courts, is not diligence in pursuing one’s rights.

         2. Lack of Extraordinary Circumstances

         The reasons Taylor gives for his extremely untimely petition are: (1) inability to get

  case file, discovery, and transcripts from his attorney or the court; (2) he did not understand

  the rules of court and statutes and did not have access to jailhouse lawyers or paralegals; (3)

  he had no access to a computer; and (4) the institution made it difficult to get the cases he

  needed from the library. None of these constitute the extraordinary circumstances

  contemplated by the Court in Holland. See United States v. Sosa, 364 F.3d 507, 512 (4th

  Cir. 2004) (holding that ignorance of the law is not a basis for equitable tolling, even if the

  litigant is pro se); Garvin v. Eagleton, No. 8:12-1165-JMC, 2013 WL 3821482, at *13 (D.S.C.

  July 23, 2013) (holding that alleged inadequacies of prison law libraries and lack of access to

  libraries and computers do not toll the statute of limitations).




                                                  10
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 11 of 12 Pageid#: 148




         To file his federal petition, Taylor did not need to attach transcripts or legal cases.

  He did not need to cite any cases. He just needed to state the facts of what happened in his

  trial that violated his rights. He could have complained of his attorney’s failure to subpoena

  witnesses, failure to give him file materials, failure to file his appeal properly, and any

  number of other alleged failures, just as he has done now. He did not need to discuss other

  cases, just his own. He was present at his own trial, and if there were witnesses that he

  wanted to testify who were not present, he knew that in 2005. He did not need to wait

  twelve years to file a habeas petition alleging that his attorney did not subpoena his witnesses

  to court.

         Because Taylor has not alleged extraordinary circumstances, nor has he been diligent

  in pursuing his rights, equitable tolling does not save his untimely petition.

         3. “Actual Innocence”

         In balancing the “societal interests in finality, comity, and conservation of scarce

  judicial resources with the individual interest in justice that arises in the extraordinary case,”

  the Court has recognized a “miscarriage of justice exception” to the statute of limitations

  when a litigant presents new evidence showing that, absent constitutional error, “no

  reasonable juror would have convicted” the defendant. McQuiggin v. Perkins, 569 U.S. 383,

  393–95 (2013). A credible claim of actual innocence must be supported by new reliable

  evidence, such as exculpatory scientific evidence, critical physical evidence, or trustworthy

  eyewitness accounts. Schlup v. Delo, 513 U.S. 298, 324 (1995). Although Taylor cites

  McQuiggin and claims actual innocence, he has not alleged nor offered any new evidence to

  support this claim. Accordingly, this exception does not help him, either.


                                                  11
Case 7:19-cv-00703-MFU-JCH Document 30 Filed 02/03/21 Page 12 of 12 Pageid#: 149




                                                 III.

         Because Taylor’s petition is more than a decade past the deadline, and none of the

  exceptions to the statute of limitations applies to this case, the court will grant the

  respondent’s motion to dismiss.

         ENTER: This 3rd day of February, 2021.
                                                                              Michael F. Urbanski
                                                                              Chief U.S. District Judge
                                                                              2021.02.03 10:53:52
                                                                              -05'00'
                                                        _______________________________
                                                        Chief United States District Judge




                                                  12
